Citation Nr: 1619316	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-45 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a fractured mandible.

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran is represented by:  Thomas K. Hagen, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2010, the Veteran testified at a hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of that hearing is of record.  In February 2016, the Board advised the Veteran that the Veterans Law Judge who conducted the October 2010 hearing was no longer employed by the Board and asked the Veteran if he would like to receive a new hearing.  In a written correspondence received later that month, the Veteran indicated that he did not wish to appear at another hearing and elected to have the above-captioned claims decided on the evidence of record.  

This matter was previously before the Board in March 2011, at which time the Board reopened the previously denied service connection claim for a fractured mandible and remanded both of the above-captioned claims for further development.  In an August 2013 decision, the Board denied the Veteran's service connection claims for a fractured mandible and a TBI, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In an August 2014 Joint Motion for Remand (Joint Motion), the parties agreed that the Board failed to ensure compliance with the terms of the March 2011 Remand and failed to provide an adequate statement of reasons or bases for its decision.  The parties moved the court to vacate the portion of the Board's August 2013 decision denying service connection for a fractured mandible and a TBI.  In a September 2014 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  In June 2015, the Board again remanded the claims for additional development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in a separate decision because representation by the Veteran's attorney is limited to the above-captioned issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a fractured mandible and a TBI resulting from a May 1974 alleged assault by a fellow service member.  In August 2013, the Board denied the Veteran's service connection claims, finding that his in-service injuries were the result of his own willful misconduct.  In an August 2014 Joint Motion, the parties agreed that the Board failed to make additional attempts to obtain records of the Veteran's injuries sustained during a May 1974 fight in a barracks in Germany.  The parties also agreed that the Board failed to provide an adequate statement of reasons or bases to support the decision.  Specifically, the parties indicated that "the Board offered a conclusory explanation for why it found that at second [Line-of-Duty] (LOD) finding was more persuasive than the first, especially given that the evidence was in relative equipoise and a formal LOD investigation was not made."  

In June 2015, the Board remanded the above-captioned claims for further development in accordance with the terms of the August 2014 Joint Motion.  Specifically, the Board directed the AOJ to: (1) contact the National Personnel Records Center (NPRC) and request a copy of the Veteran's service personnel file; (2) conduct a search for military police reports or commander-instigated investigation reports associated with the May 1974 incident; and (3) conduct a search for any personnel records of PFC D. (the other participant in the altercation) insofar as such records pertain to the May 1974 incident and insofar as a search of another person's records is deemed permissible under laws and regulations pertaining to privacy, with consultation with the VA General Counsel who entered into the Joint Motion in this case, if necessary.  

While in remand status, the AOJ received the Veteran's entire personnel file from the NPRC.  In July 2015, the AOJ requested military police reports pertaining to the May 1974 incident.  In an August 2015 response, the Joint Services Records Research Center (JSRRC) advised the AOJ that a search of available U.S. Army history records, in coordination with the National Archives and Records Administration, revealed no records pertaining to Veteran's unit for the calendar year 1974.  The JSRRC also advised that a Morning Report (DA Form 1) may be requested from the NPRC, and if the incident was investigated, such information may be maintained by the U.S. Army Crime Records Center in Quantico, Virginia.  

A review of the record reveals no indication that the AOJ conducted the additional development recommended by the JSRRC in the August 2015 correspondence.  Therefore, the Board finds that a remand is necessary in order to request any relevant Morning Reports (DA Form 1) from the NPRC and to request relevant criminal investigation records from the U.S. Army Crime Records Center in Quantico, Virginia.

Additionally, the record shows that the Veteran receives disability benefits from the Social Security Administration (SSA) for a TBI.  As these records may be relevant to the Veteran's service connection claim, a remand is therefore necessary in order to obtain the Veteran's complete SSA records, including all administrative decisions and underlying medical records.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must attempt to obtain:

a.)  Any relevant Morning Reports (DA Form 1) relating to the May 1974 incident involving the Veteran and another soldier (PFC D.) in the 1st Battalion, 81st Field Artillery;  

b.)  Any relevant criminal investigation records pertaining to the May 1974 incident involving the Veteran and another soldier (PFC D.) in the 1st Battalion, 81st Field Artillery, which may be located at the U.S. Army Crime Records Center in Quantico, Virginia; and

c.)  Complete copies of the Veteran's SSA records, including all administrative decisions, medical records, and any other evidence considered by SSA as part of any claim for benefits submitted by the Veteran; 

All attempts to secure this evidence must be documented in the claims file.  If the AOJ is unable to secure any records, the AOJ must properly notify the Veteran.  See 38 C.F.R. § 3.159(e).

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for a fractured mandible and a TBI must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

